OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFICEBlUSfffcfc                                  S08i.l(iOSTAGE»PITNEYBOWES
              STATE OF TEXAS
              PENALTY FOR
                                                                 ZIP 78701
              PRIVATE USE                                        02 W
                                                                 0001401623 MAY.           2015
5/6/2015              [
STEWART, HERSHELL L. TtvCt. No. W12-57547-Y (A)                            WR-83,187-01
This is to advise that your application for wriLdf habeas corpus has been dismisser
Conviction not final; mandate not issued at time application filed in trial court. ••"/'•
Ex parte Johnson, 12 S.W.3d 472 (Texrenm. App. 2000).
                                                                       Abel Acosta, Clerk

                               HERSHELL L. STEWART


                                                                              u    lit-.
                               '^.
                                     ETURN TO. SENDER                                         \   '-S

                        iW                                           JAIL
                                 'l,,1-!i«l,il»